DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 4, 9-13, and 15-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/28/2022.
Applicant’s election without traverse of species 7: Figs. 10-14 corresponding to claims 1-3, 5-8, 14, and 17-20 in the reply filed on 10/28/2022 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 01/17/2020. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 6-7, 14 and 17-20 are objected to because of the following informalities: 
Regarding claim 6, the phrase “the outer pot handle” in line 2 should read as “the at least one outer pot handle”, and the phrase “the support member” in line 3 should read as “the at least one support member” since “at least one support member” is previously claimed in line 6 of claim 1.
Regarding claim 7, the phrase “the support member” in lines 1, and 7-8 should read as “the at least one support member” since “at least one support member” is previously claimed in line 6 of claim 1, and the term “a portion” after “the support member or” in line 8 should read as “the portion” since “a portion” is previously claimed in lines 7-8.
Regarding claim 14, the phrase “an outer lid shell” in line 3 should read as “the outer lid shell” since an outer lid shell is previously claimed in claim 1.
Regarding claim 17, the term “the air” in line 5 should read as “air”.
Regarding claim 20, the phrase “the outer pot handle” in line 2 should read as “the at least one outer pot handle” since “at least one outer pot handle” is previously claimed in line 2 of claim 19, and the phrase “the support member” in line 3 should read as “the at least one support member” since “at least one support member” is previously claimed in line 9 of claim 17.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in an application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in the application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in the application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Regarding claim 17, claim includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a hot air assembly for heating the air and forcing the heating air into the pot body” in line 5. In particular, the claim limitation “a hot air assembly” is a generic placeholder that is coupled with functional language “for heating the air and forcing the heating air into the pot body” without reciting sufficient structure to perform the recited function and the generic placeholder “a hot air assembly” is not preceded by a structural modifier.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. In this case, in para 0045, the specification states: the hot air assembly 22 comprises a fan 220, a motor 221, a temperature controller (not numbered), and a heating tube (not numbered), therefore, the hot air assembly is construed as comprising a fan, motor, temperature controller, and heating tube.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-8, 14, and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 

Regarding claim 1, in lines 8-9, the phrase “the at least one support member raises the lid assembly to an elevated position relative to the working surface” is indefinite. In this case, in lines 4 and 7, the at least one support member is intended to be claimed as a part of the lid assembly, therefore, when the lid assembly is elevated from the working surface as claimed in lines 8-9, the at least one support member must also be raised from the working surface. However, it appears that when the lid assembly is placed on the working surface, the at least one support member is in direct contact with the working surface, therefore, it is unclear how the lid assembly including the at least one support member is elevated from the working surface by the at least one support member. For examination purposes, the phrase “the at least one support member raises the lid assembly to an elevated position relative to the working surface” is construed as “the at least one support member raises a part of the lid assembly to an elevated position relative to the working surface”.

Regarding claim 17, in lines 11-12, the phrase “the at least one support member raises the lid assembly to an elevated position relative to the working surface” is indefinite. In this case, in lines 4 and 9, the at least one support member is intended to be claimed as a part of the lid assembly, therefore, when the lid assembly is elevated from the working surface as claimed in lines 11-12, the at least one support member must also be raised from the working surface. However, it appears that when the lid assembly is placed on the working surface, the at least one support member is in direct contact with the working surface, therefore, it is unclear how the lid assembly including the at least one support member is elevated from the working surface by the at least one support member. For examination purposes, the phrase “the at least one support member raises the lid assembly to an elevated position relative to the working surface” is construed as “the at least one support member raises the bottom face of the hot air assembly of the lid assembly to an elevated position relative to the working surface”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3, 5, 8, 14, and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated over Wang (WO 2020087714 A1, and see PDF translation attached).

Regarding claim 1, Wang discloses, an air fryer (see a multifunctional pressure cooker includes a pressure cooker body 1, with a baking cover 2 in Figs. 1-7) comprising: 
a main body (see body 1 in Figs. 3 and 5-7); 
a lid assembly (see baking cover 2 in Figs. 1-2, and 5-7) for covering the main body (see Figs. 5-6), the lid assembly (2) being removable from the main body (see Fig. 7) for placement on a working surface (see Fig. 7, wherein the baking cover 2 is configured to be removed from the body 1 and intended to be placed on the working surface), the lid assembly (2) comprising: 
a hot air assembly (see baking device 4 in Fig. 6), 
an outer lid shell (see cover body 21 in Fig. 6) for covering the hot air assembly (see Fig. 6), and 
at least one support member (see at least one the supporting seat 22 (right side) in Figs. 1-2, and 5-6) downwardly extending from the outer lid shell (see Figs. 1-2, and 5-6); and 
wherein upon placing the lid assembly (2) on the working surface (see Fig. 7, wherein the baking cover 2 is configured to be removed from the body 1 and intended to be placed on the working surface), the at least one support member (the at least one supporting seat 22 (right side)) raises a part (see annotated Fig. 6) of the lid assembly (2) to an elevated position relative to the working surface, such that the hot air assembly (4) is elevated at a predetermined height (see annotated Fig. 6) from the working surface, thereby avoiding causing burns on the working surface (as seen Fig. 7 the baking cover 2 is configured to be removed from the body 1 and the bottom of the at least one supporting seat 22 (right side) of the baking cover 2 is intended to be placed on the working surface, and as seen in annotated Fig. 6, there is a space gap/predetermined height between the bottom of baking device 4 and the bottom of the at least one supporting seat 22 (right side), hence when the baking cover 2 is removed from the body 1, and placed on the working surface, a part of the baking cover 2/a bottom part of the baking device 4 of the baking cover 2 is elevated from the working surface thereby avoiding causing burns on the working surface).
	
    PNG
    media_image1.png
    727
    910
    media_image1.png
    Greyscale

Regarding claim 3, Wang discloses, wherein: the at least one support member (see the at least one of the supporting seat 22 (right side)) comprises an extension portion (see annotated Figs. 5 and 6) extending outwardly from the outer lid shell (see Figs. 5 and 6); and at least one support leg portion (see annotated Figs. 5 and 6) extending downwardly from the extension portion (see Figs. 5 and 6), wherein the at least one support leg portion (see annotated Figs. 5 and 6) is operable to support the lid assembly to the working surface (as seen Fig. 7 the baking cover 2 is configured to be removed from the body 1 and the bottom of the at least one supporting seat 22 (right side) of the baking cover 2 is intended to be placed on the working surface, wherein as seen in annotated Figs. 5 and 6, the at least one support leg portion is supporting the lid assembly to the working surface).

    PNG
    media_image2.png
    421
    805
    media_image2.png
    Greyscale

Regarding claim 5, Wang discloses, wherein: the main body (1) comprises a shell body (see annotated Fig. 6 and Fig. 3), and at least one outer pot handle (see at least one handle 11 (right side) in Figs. 6 and 3) coupled to the shell body (see Figs. 6 and 3), the at least one outer pot handle (the at least one handle 11 (right side)) comprising a guiding groove (see Fig. 6 and annotated Fig. 3); and wherein when the lid assembly covers the main body (see Fig. 6), the at least one support member (the at least one supporting seat 22 (right side)) is at least partially received by the guiding groove (see Fig. 6), thereby stabilizing the lid assembly covering the main body (see Fig. 6).

    PNG
    media_image3.png
    317
    734
    media_image3.png
    Greyscale

Regarding claim 8, Wang discloses, wherein: the lid assembly (2) comprises a protrusion member (at least one supporting seat 22 (left side) in Fig. 6) connected to the outer lid shell (see Fig. 6); the main body (1) comprises a shell body (see annotated Fig. 3 and Fig. 6) and a receiving groove (see Fig. 6 and annotated Fig. 3) disposed thereon (see Figs. 3 and 6); and the protrusion member (at least one supporting seat 22 (left side) in Fig. 6) is operable to engage with the receiving groove (see Fig. 6), thereby substantially preventing the lid assembly (2) from rotating relative to the main body (see Fig. 3 and Fig. 6).

Regarding claim 14, Wang discloses, wherein: the main body (1) comprises a shell body (see annotated Fig. 3) and a first coupler (see lower coupler 6 in Fig. 3) assembled to the shell body (see Fig. 3); the lid assembly (2) comprises an outer lid shell (21) and a second coupler (see upper coupler 5 in Fig. 2) assembled to the outer lid shell; the hot air assembly (4) is connected to the second coupler (see Fig. 2); and opening the lid assembly relative to the main body causes the first coupler to disconnect from the second coupler, thereby stopping the operation of the hot air assembly (see page 3 of PDF translation “the user buckles the baking lid 2 and the pressure cooker body 1, the lower coupler 6 and the upper coupler 5 connect the power of the baking lid 2” and vice versa such that when the user unbuckles the baking lid 2 and the pressure cooker body 1, the lower coupler 6 and the upper coupler 5 disconnect the power of the baking lid 2).

Regarding claim 17, Wang discloses, an air fryer (see a multifunctional pressure cooker includes a pressure cooker body 1, with a baking cover 2 in Figs. 1-7) comprising: 
a main body (see body 1 in Figs. 3 and 5-7) having a pot body (see inner line 12 in Fig. 3) for receiving food therein (see cavity 7 for receiving food therein in Fig. 6); 
a lid assembly (see baking cover 2 in Figs. 1-2, and 5-7) for covering the main body (see Figs. 5-6), the lid assembly (2) being removable from the main body (see Fig. 7) for placement on a working surface (see Fig. 7, wherein the baking cover 2 is configured to be removed from the body 1 and intended to be placed on the working surface), the lid assembly (2) comprising: 
a hot air assembly (see baking device 4 in Fig. 6, wherein the baking device 4 comprises blade 421, fan/motor 42, heating tube 41 in Fig. 6 and baking control panel 44 is disposed on the outer of cover 2 in Fig. 5) for heating the air and forcing the heated air into the pot body (see Fig. 6), thereby heating the food received in the pot body (12) and defining a hot area (see annotated Fig. 6) on a bottom face (see annotated Fig. 6) of the hot air assembly (4), 
an outer lid shell (see cover body 21 in Fig. 6) for covering the hot air assembly (see Fig. 6), and 
at least one support member (see at least one the supporting seat 22 (right side) in Figs. 1-2, and 5-6) spaced apart from the hot area of the bottom face (see Fig. 6), and extending downwardly beyond the bottom face of the hot air assembly (see Fig. 6); and 
wherein when the lid assembly (2) is placed on the working surface (see Fig. 7, wherein the baking cover 2 is configured to be removed from the body 1 and intended to be placed on the working surface), the at least one support member (the at least one supporting seat 22 (right side)) raises the bottom face (see annotated Fig. 6) of the hot air assembly (4) of the lid assembly (2) to an elevated position relative to the working surface, such that the hot air assembly (4) is elevated at a predetermined height (see annotated Fig. 6) from the working surface, thereby avoiding causing burns on the working surface (as seen Fig. 7 the baking cover 2 is configured to be removed from the body 1 and the bottom of the at least one supporting seat 22 (right side) of the baking cover 2 is intended to be placed on the working surface, and as seen in annotated Fig. 6, there is a space gap/predetermined height between the bottom of baking device 4 and the bottom of the at least one supporting seat 22 (right side), hence when the baking cover 2 is removed from the body 1, and placed on the working surface, the face bottom of the baking cover 2 is elevated from the working surface thereby avoiding causing burns on the working surface).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, and 18-19 rejected under 35 U.S.C. 103 as being unpatentable over Wang (WO 2020087714 A1, and see PDF translation attached) in view of Chang (US 20150122137 A1).

Regarding claim 2, Wang substantially discloses all the claimed limitations in claim 1.
	Wang further discloses, the lid assembly (2) comprises lid handles (see annotated Fig. 6) disposed on sides of the outer lid shell (21) and operable for lifting the lid assembly (see Fig. 6).
However, Wang does not explicitly disclose, the handle is disposed on the top of the outer lid shell. 
Nonetheless, Chang discloses, wherein the lid assembly (20) of an air fryer (see cooking pot in Figs. 1-5 and disclosed in para 0004 “a cooking pot utilizing hot air to bake and cook food thereby replacing the conventional manner of utilizing frying to cook the food”) comprises a lid handle (see annotated Fig. 2) disposed on top of the outer lid shell (see lid body 21 in Fig. 6) and operable for lifting the lid assembly (see Fig. 2).

    PNG
    media_image4.png
    714
    639
    media_image4.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify/rearrange the side lid handles of Wang wherein the lid handle is disposed on the top of the outer lid shell as taught/suggested by Change, for the purpose of holding and lifting the lid assembly, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Regarding claim 18, Wang substantially discloses all the claimed limitations in claim 17.
	Wang further discloses, the lid assembly (2) comprises lid handles (see annotated Fig. 6) disposed on sides of the outer lid shell (21) and operable for lifting the lid assembly (see Fig. 6).
However, Wang does not explicitly disclose, the handle is disposed on the top of the outer lid shell. 
Nonetheless, Chang discloses, wherein the lid assembly (20) of an air fryer (see cooking pot in Figs. 1-5 and disclosed in para 0004 “a cooking pot utilizing hot air to bake and cook food thereby replacing the conventional manner of utilizing frying to cook the food”) comprises a lid handle (see annotated Fig. 2) disposed on top of the outer lid shell (see lid body 21 in Fig. 6) and operable for lifting the lid assembly (see Fig. 2).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify and rearrange the side lid handles of Wang wherein the lid handle is disposed on the top of the outer lid shell as taught/suggested by Change, for the purpose of holding and lifting the lid assembly, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Regarding claim 19, Wang discloses, wherein: the main body (1) comprises a shell body (see annotated Fig. 6), at least one outer pot handle (at least one handle 11 (right side)) coupled to the shell body (see Fig. 6), the at least one outer pot handle (the at least one handle 11 (right side)) comprising a guiding groove (see Fig. 6 and annotated Fig. 3); and when the lid assembly (2) covers the main body (see Fig. 6), the at least one support member (the at least one supporting seat 22 (right side)) mates with the guiding groove (see Fig. 6), thereby stabilizing the lid assembly covering the main body (see Fig. 6).

Allowable Subject Matter
Claims 6, 7, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter of claims 6, 7 and 20:
Regarding claim 6, Wang discloses substantially all the limitation as claimed in claim 5, however, Wang does not explicitly disclose, wherein the guiding groove is a perforated opening substantially centrally disposed on the outer pot handle and proximal to the main body, and is constructed and arranged for guiding the support member in a plurality of orientations. Nonetheless, Chang teaches, the guiding groove is a perforated opening (see engaging member 12 is formed as plural penetrated holes 121 in Fig. 2) substantially disposed on the main body (see pot body 10 in Figs. 1-4), and is constructed and arranged for guiding the support member (see at least one of the placing members 22 in Figs. 2, 4 and 5) in a plurality of orientations (see Fig. 4), however, Chang does not explicitly teach, the guiding groove  is a perforated opening substantially centrally disposed on the outer pot handle. Hence, at the time the invention was made, one of ordinary skill in the art would not have found obvious teachings or motivation among other prior arts to modify the prior primary prior art reference (Wang).
Regarding claim 7, Wang discloses substantially all the limitation as claimed in claim 5, Wang further discloses, wherein the support member (the at least one supporting seat 22 (right side)) further comprises: at least one first sidewall (see annotated Fig. 3) extending from the extension portion (see annotated Fig. 3) toward the main body (see Fig. 3); at least one second sidewall (see annotated Fig. 3) extending from the support leg portion (see annotated Fig. 3) toward the main body (see Fig. 3), however, Wang does not explicitly disclose, at least one protrusion rib outwardly extending from the at least one second sidewall, for reducing an area of engaging surface between the at least one second sidewall and the guiding groove, thereby reducing a resistance incurred during insertion of the support member or a portion thereof into the guiding groove and removal of the support member or a portion thereof from the guiding groove, and at the time the invention was made, one of ordinary skill in the art would not have found obvious teachings or motivation among other prior arts to modify the prior primary prior art reference (Wang).
Regarding claim 20, Wang discloses substantially all the limitation as claimed in claim 19, however, Wang does not explicitly disclose, the guiding groove is a perforated opening substantially centrally disposed on the outer pot handle and proximal to the main body, and is constructed and arranged for guiding insertion of the support member in a substantially vertical direction. Nonetheless, Chang teaches, the guiding groove is a perforated opening (see engaging member 12 is formed as plural penetrated holes 121 in Fig. 2) substantially disposed on the main body (see pot body 10 in Figs. 1-4), and is constructed and arranged for guiding insertion of the support member in a substantially vertical direction. (see at least one of the placing members 22 in Figs. 2, 4 and 5) in a plurality of orientations (see Fig. 4), however, Chang does not explicitly teach, the guiding groove is a perforated opening substantially centrally disposed on the outer pot handle. Hence, at the time the invention was made, one of ordinary skill in the art would not have found obvious teachings or motivation among other prior arts to modify the prior primary prior art reference (Wang).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hack et al (US 20160007644 A1) discloses, to lid 102 also has side handles 108 that a user can grasp to move or manipulate the position of appliance 100. Side handle 108 on a right (as oriented in FIG. 2) of top lid 102 also includes a hinge 136 by which top lid 102 is hingedly fastened to main body 110 of appliance 100.
Hammad (US 20150257590 A1) discloses, When the lever 157 is moved to the position shown in FIG. 4, the movement of the lever 157 causes the foot 165 of the tie down rod 160 to be urged against the underside of the u-shaped bracket 60 which tightly pulls one side of the lid 18 against the cooking vessel 16 and the housing 12.
Gu (CN 108158418 A and see PDF translation attached) discloses, the specific content of each of the multifunctional pan cover (1, 1a) of the cooking regulator (10, 10a) of the adjusted different cooking environment factor; on the pot base (2) is set with at least two sets of a base body connecting mechanism (24, 24a, or 220) is connected with the multifunctional pan cover 1, each set of the base body connecting mechanism (24, 24a, or 220) with different connecting structures, each of said multifunctional pan cover (1, 1a) are respectively provided with a sleeve seat body connecting mechanism (24; 24a or 220) adaptation of the cover connecting mechanism (3 or 12a), the multifunctional pan cover (1 1a) by the cover connecting mechanism (3 or 12a) is detachably connected to the base body connecting mechanism (24, 24a, or 220).
Qiao (CN 102871539 A and see PDF translation attached) discloses, in Fig. 2, the handle 1B has a perforated opening substantially centrally disposed on the handle 1B, and the lid handle 5 is inserted therethrough.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VY T NGUYEN whose telephone number is (571)272-6015.  The examiner can normally be reached on Monday-Friday (10am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on (571) 272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VY T NGUYEN/Examiner, Art Unit 3761